Case 1:19-cv-00081-NT Document1 Filed 02/21/19 Page1of1i3 PagelD#: 1

UNITED STATES DISTRICT COURT

DISTRICT OF MAINE
19 FEB 21 P 123

) =
MATHIEW LOISEL ) Case No.
Plaintiff, )

)
-v- )

) CIVIL RIGHTS ACTION

) 42 U.S.C. § 1983
ROBERT CLINTON, ) REQUEST FOR DECLARTORY
RICHARD LIBERTY ) AND INJUNCTIVE RELIEF
Defendants. )

)

)

)

INTRODUCTION
This is a civil rights action filed by Mathiew Loisel, a state prisoner, for declaratory
judgment and injunctive relief under 42 U.S.C. §1983, alleging conscious disregard and deliberate
indifference to Plaintiffs serious medical needs in violation of the Eight Amendment and the Due
Process Clause of the Fourteenth Amendment to the U.S. Constitution. Plaintiff seeks to challenge
the constitutionality of the practices, policies, and customs related to the treatment, diagnosis, and

management of prisoners infected with Hepatitis C as carried out by Defendants.

JURISDICTION
1.) This complaint alleges that the civil rights of plaintiff, Mathiew David Loisel, who
presently resides at the Maine State Prison at 807 Cushing Road, Warren, Maine 04864, were
violated by the actions of the below-named individuals; actions which were directed against

plaintiff at the Maine State Prison for approximately four years and culminated in the events on

January 31, 2018.
Case 1:19-cv-00081-NT Document 1 Filed 02/21/19 Page 2of13 PagelD#: 2

2.) The Court has jurisdiction over the Plaintiff's claims of violation of federal
constitutional rights under 42 U.S.C. § 1331(1) and 1343. Plaintiff seeks injunctive and declaratory
relief pursuant to 28 U.S.C § 2201 and 2202. Plaintiff claims for injunctive relief are authorized

by 28. U.S.C. § 2283 and 2284 and Rule 65 of the Federal Rules of Civil Procedure.

PARTIES

3.) The Plaintiff Mathiew Loisel was incarcerated at the Maine State Prison at all times
during the events described in this complaint.

4.) Defendant Dr. Robert Clinton, an employee of Wellpath, works at the Maine State
Prison and is employed as the medical director. As part of his responsibilities, he oversees patient
services, enforces diagnostic treatment modalities, making determinations about chronic health
issues, and enforces standards and policies promulgated by the Maine Department of Corrections.
Any medical recommendations and request for treatment, involving a specific course of treatment
and/or medication, along with their associated cost, must be reviewed and approved by him. The
Defendant is sued in his individual and official capacity.

5.) Defendant Richard Liberty, an employee of Wellpath, works at the Maine State Prison,
and is employed as a Nurse Practitioner. Defendant's responsibilities include evaluating chronic
care patients every six months who are infected with Hepatitis C, as well as making
recommendations and determinations on the course of treatment with prisoners infected with
Hepatitis C. This defendant is sued in his individual and official capacity.

6.) All the Defendants have acted, and continue to act, under color of state law at all times

relevant to this complaint.
Case 1:19-cv-00081-NT Document1 Filed 02/21/19 Page3of13 PagelD#: 3

FACTS

7.) Plaintiff became aware that he had been diagnosed with the Hepatitis C Virus (HCV)
in March of 2014.

8.) HCV is both a chronic and life-threatening disease.

9.) All other life-threatening diseases are treated at the Maine State Prison. This list
includes but is not limited to diabetes, cancer, kidney problems, and HIV.

10.) According to www.Mainegov.com, and the Medical Department at the Maine State
Prison (MSP), forty to sixty percent of prisoners incarcerated at the Maine State Prison have
Hepatitis C, which calculates to approximately 406-610 prisoners.

11.) As aresult of having (HCV), Plaintiff suffers from chronic liver pain, trouble sleeping,
chronic fatigue, ongoing stomach discomfort, and serious Gastrointestinal Reflux Disease (GIRD),
which causes Plaintiff to cough up bile frequently.

12.) For the last five years, Plaintiff has been seen in the clinic for the purposes of chronic
care and monitoring; lab reports show that Plaintiff liver enzyme levels were, and currently are,
elevated.

13.) Plaintiff was prescribed the anti-acid Gaviscon by Defendant Liberty to ameliorate the
acid-reflux symptoms associated with HCV.

14.) In January of 2018, Plaintiff submitted a sick call slip requesting to be examined by
the facility medical provider.

15.) Plaintiff stated in his sick call slip that he was infected with Hepatitis C, and that he
was, at the time, suffering from chronic pain in his liver and acid reflux. Plaintiff requested to be

treated for the Hepatitis C Virus in the form of direct-acting-antiviral (DAAs) drugs.
Case 1:19-cv-00081-NT Document1 Filed 02/21/19 Page4of13 PagelD#: 4

16.) On January 31, 2018 plaintiff met with Defendant Liberty to discuss treatment for
Hepatitis C.

17.) On January 31, 2018, Defendant Liberty told Plaintiff that he does not qualify for
Hepatitis C treatment. Defendant Liberty stated that the Maine State Prison policies governing
treatment for Hepatitis C is in accordance with the Federal Bureau of Prisons (BOP) standards as
stated in the BOP’s Evaluation and Management of Chronic Hepatitis C Virus (HCV) Infection.

18.) These standards include but are not limited to determining who receives treatment at
the Maine State Prison using a diagnostic algorithm called the APRI score, as well as labs
screenings including a CBC, PT/INR, liver panel, serum creatinine, eGFR, and a “quantitative
HCV RNA viral load with reflex testing for HCV genotype.”

19) When Plaintiff met with defendant Liberty on January 31, 2018, Defendant disclosed
to Plaintiff that he needed to present an APRI scores equal or greater than 2 to qualify for treatment
according to the MDOC policy.

20.) During that same meeting, Plaintiff requested to have a Sonogram and a HCV RNA
viral load with reflex testing for test done, which Defendant Liberty said could not be done unless
his APRI score warranted such. Defendant said he would forward Plaintiffs request for a
sonogram and a HCV viral load with reflexing testing for genotype to Defendant Clinton, who
oversees and makes determinations about such request.

21.) Upon receipt of Defendant Liberty’s recommendation, Defendant Clinton denied
Plaintiff's request for a sonogram and lab screenings even though these lab screenings would
reveal Plaintiff's HCV viral load and HCV genotype.

22.) Upon information and belief, the customs, practices, and polices carried out by

Defendant Liberty and Clinton are inconsistent with the Federal Bureau of Prisons guidelines,
Case 1:19-cv-00081-NT Document1 Filed 02/21/19 Page5of13 PagelD#:5

which recommend all persons infected with HCV receiving a lab test to screen for HCV RNA viral
load and genotype.

23.) Defendant Liberty told Plaintiff that it was the practice only to conduct such a lab test
when a patient’s APRI score warrants such.

24.) Plaintiff voiced concerns to Defendant Liberty that he found it astonishing that
Defendants Clinton and Liberty were making a decision to deny Plaintiff's request for treatment
with Direct-Acting-Antivirals (DAAs), despite not knowing what genotype he was infected with
or the pathology of the unknown type of Hepatitis C. Plaintiff voiced concerns Defendant Liberty
and Clinton’s decisions were inconsistent with the treatment modalities set forth by the BOP and
by community standards.

25.) On January 31, 2018, Plaintiff voiced concerns to Defendant Liberty that the APRI
score was not an adequate gauge of HCV progression. Plaintiff cited to Defendant that the Centers
for Disease Control (CDC) and the American Association for the Study of Liver Disease (AASLD)
both recommend treatment for incarcerated peoples. Defendant Liberty told plaintiff that the only
recourse Plaintiff had at that time was to pursue administrative action through the MDOC
grievance process. A\)

yt

26.) On the very same, Plaintiff told Defendant Liberty that medical experts have stated
that some people with normal ALT levels have moderate to severe HCV progression. Therefore,
the APRI score, which is calculated using two liver enzyme levels (ALT and AST), is an inaccurate
gauge of HCV progression. Because of this inaccuracy, medical experts in the HCV Advocate
argue that the only real way to tell if a person infected with “HCV has liver damage is through a
liver biopsy rather than through the measurement of ALT levels.” Despite telling Defendant

Liberty these facts, Defendant Liberty still told Plaintiff that he did not qualify for treatment.
Case 1:19-cv-00081-NT Document 1 Filed 02/21/19 Page 6of13 PagelD#: 6

27.) Defendant Liberty also disclosed to Plaintiff that he was being denied treatment with
DAAs drugs pursuant to MDOC policy, not because of any medical exclusions.

28.) When Plaintiff told Defendant Liberty that denying him treatment with DAAs was an
“injustice,” Defendant Liberty responded by stating, “Unfortunately, [Defendant] Clinton has a
fiduciary responsibility to the DOC and CSS to spend money wisely; the cost of these drugs
[DAAs] are just too high. We cannot possibly treat everybody.”

29) Upon information and belief, it is common knowledge that Defendants typically
denying treating prisoners with DAA because of the associated costs.

30.) Defendant Liberty told Plaintiff he would continue to receive treatment pursuant to
MDOC policy. Defendant Liberty said this treatment would consist of monitoring Plaintiff's health
through blood draws every six months.

31.) Upon information and belief, the MDOC Hepatitis C policy, in terms of both how it is
written and implemented, prevents those without significant fibrosis or cirrhosis from being
approved for treatment with DAAs. Left untreated, Plaintiff will continue to suffer from HCV
related complications, continued liver scarring, and damage possibly progressing into cirrhosis,
including cirrhosis related complications such as ascites, portal hypertension, hepatic
encephalopathy, and esophageal varices.

32.) Upon information and belief. the BOP’s Evaluation and Management Of Chronic
Hepatitis C Virus (HCV) Infection, which sets the criteria for treatment as used by Defendants
Liberty and Clinton, denies treatment for prisoners as a result of disciplinary actions, the amount
of time left in their sentence, and if they are in compliance with facility rules.

33.) Defendants Liberty and Clinton are aware of the available DAAs on the market for

treatment.
Case 1:19-cv-00081-NT Document 1 Filed 02/21/19 Page 7of13 PagelD#: 7

34.) According to the HCV Advocate, more DAAs drugs have entered the market, and the
costs associated with these drugs have lowered substantially.

35.) Considering that, Defendant Clinton is aware of the above fact, the HCV protocol that
he enforces, which prevents treatment for all but those experiencing significant liver complications
related to HCV, delays treatment for HCV through the administration of DAA drugs such as
Harvoni, Solvaldi, and Vlekira Pak.

36.) Defendants Clinton and Liberty are also aware the aforesaid DAA medication will
effect a cure of HCV in 90-95 percent of the cases of that disease, and that the substantial delay in
treatment present in the current policy is likely to reduce the efficacy of these medications thereby
prolonging the suffering of those who have been diagnosed with chronic HCV. Such actions allow
the progression of the disease to accelerate so that it presents a greater threat of cirrhosis,
hepatocellular carcinoma, and death of the inmate with such disease.

37.) Plaintiff reviewed the Federal Bureau of Prisons Clinical Guidelines for the treatment
of HCV, as well as the national standards for the treatment of HCV, and offers the following
relevant secondary facts below:

38.) The American Association for the Study of Liver Disease (AASLD), as well as the
Center for Disease Control (CDC), have stated the standard of care for Hepatitis C is treatment for
everyone using DAAs. Plaintiff cannot receive treatment despite this fact.

39.) The Infectious Disease Society of America (IDSA) “recommends treatment, using
DAA therapies, for all patients with chronic HCV infection, except those with short life
expectancies that cannot be remediated by treating HCV, by use of transplantation, or by other

directed therapies.”
Case 1:19-cv-00081-NT Document1 Filed 02/21/19 Page 8of13 PagelD#: 8

40.) According to MDOC policy 18.8.1., which defers to the standards set by the American
Correctional Association (ACA) and the Federal Bureau of Prisons clinical guidelines for the
treatment and management of HCV, in order to receive treatment at the Maine State Prison, a
person infected with Hepatitis C must meet criteria as established by an APRI (AST to Platelet
Ratio Index) score.

41.) According to the HCV Advocate, over one-half of people with cirrhosis will present a
ratio below two, and ratio scores can be influenced by other factors, such as liver enzymes and
day-to-day fluctuations. Therefore, according to the HCV Advocate, the APRI score should not be
the sole determinant relied upon to determine who receives HCV treatment.

42.) The Federal Bureau of Prisons Evaluation and Management Of Chronic Hepatitis C
Virus (HCV) Infection, states that “As stated by the current American Association for the study of
Liver Disease (AASLD) and the Infectious Disease Society of America (IDSA) and the HCV
guidance, the goal of treatment of HCV-infected persons is to ‘reduce all-cause mortality and liver-
related health adverse consequences, including end-stage liver disease and hepatocellular
carcinoma, by the achievement of virologic cure as evidenced by a sustained virologic response.”

43.) The Federal Bureau of Prisons priority criteria for HCV treatment have three levels:
Level 1: High Priority for treatment; Level 2: Intermediate Priority for Treatment, Level 3: Low
priority for Treatment. According to the BOP, these levels prioritize whom does and does not meet
criteria for treatment. In addition, the Defendants only use the APRI score to determine whether a
prisoner meets the necessary criteria, and almost never order a biopsy or sonogram, even though
such tests are more accurate and effective gauges of HCV disease progression.

44.) According to Defendant Liberty, a patient must present a score greater or equal to 2 to

receive treatment in the form of DAAs.
Case 1:19-cv-00081-NT Document1 Filed 02/21/19 Page9of13 PagelD#:9

45.) According to the Federal Bureau of Prisons priority Criteria for HCV treatment, a
patient that presents an APRI score of 2 is also presumed to have advanced Hepatic Fibrosis, be in
the Batts/Ludwig stage of 3 or 4 on liver biopsy, and is “suspected” of having cirrhosis of the liver.

46.) According to that very same matrix, patients that present an APRI score of 2 also
qualify for a liver transplant.

47.) According to the Federal Bureau of Prison’s Evaluation and Management of Chronic
Hepatitis C Virus (HCV) Infection, the formula for calculating the APRI score is [((AST/AST ULN)
x100] platelet count (10°/L).

48.) According to the HCV Advocate, HCV viral load does not correspond with disease
progression, nor do people with normal ALT levels have minimal disease progression.

49.) After reviewing the aforementioned information, on January 31, 2018, Plaintiff filed
a Stage one grievance with the Maine State Prison challenging the decision not to provide Plaintiff
with medical care for his chronic HCV.

50.) On February 8, 2018, the grievance officer responded to Plaintiffs Stage One
grievance, denying the merits of the grievance, citing the Health Service Administrator, Lisa
Lampson, who stated, “CCS follows the Federal Bureau of Prisons guidelines/recommendations
for treatment of HCV. You are seen in chronic care every six months and have labs drawn to
monitor your health. At this time your APRI score not meet criteria.”

51.) On July 29, 2018, Plaintiff wrote a letter to Defendants Liberty and Clinton, notifying
each that the DOC Polices governing treatment for HCV were not in accordance to the standards
set by the CDC, the World Health Organization, the Infectious Disease Society of America, and

the American Association for the Study of Liver Disease.
Case 1:19-cv-00081-NT Document1 Filed 02/21/19 Page 100f13 PagelD#: 10

52.) Plaintiffs aforesaid letter remains unanswered, and all attempts to receive treatment at
this time have been denied.

53.) Upon information and belief, the actions of defendants pose a concern toward the
safety of the general public. MDOC’s webpage (www.mainegov.com) estimates that 40-60 percent
of the prison population at the Maine State Prison has Hepatitis C, compared to one percent of the
general public. The Maine State Prison roster reveals that approximately fifty-one percent of the
population at prison will return to society in the next four years. Therefore, these facts suggest the
risk of an HCV epidemic among the general public when these inmates are released.

54.) Plaintiff has no plain, adequate or complete remedy at law to redress the wrongs
describes herein. Plaintiff has been and will continue to be irreparably injured by the conduct of

the defendants unless this court grants the declaratory and injunctive relief which plaintiff seeks.

EXHAUSTION OF ADMINSTRATIVE REMEDIES
The Plaintiff has exhausted his administrative remedies with respects to all claims and
defendants. Plaintiff used the prisoner grievance procedure available at the Maine State Prison to

try to solve the problem to no avail. Each of the stages in the grievance process was denied.

LEGAL CLAIMS
55.) Plaintiff realleges and incorporates by reference paragraphs 1-54.
56.) The actions of Defendants Liberty and Clinton’s failure to provide treatment in the
form of the administration of DAAs, despite knowing that Plaintiff is diagnosed with Hepatitis C,
constitutes deliberate indifference and conscious disregard to Plaintiff's serious medical needs in

violation of the Eight Amendment.

10
Case 1:19-cv-00081-NT Document1 Filed 02/21/19 Page11o0f13 PagelD#: 11

57.) By failing to treat Plaintiff's Hepatitis C with DAAs, and by failing to protect Plaintiff
against deliberate indifference to his serious medical needs, Defendants Clinton’s and Liberty’s
actions are causing Plaintiff to suffer irreparable harm to his liver, endure unnecessary pain, and
allow Plaintiff's Hepatitis C to progress, thereby allowing Plaintiff's Hepatitis C to possibly
progress to a stage untreatable with DAAs. These actions constitute deliberate indifference and a
conscious disregard to Plaintiff's serious medical needs in violation of the Eighth Amendment and
the Due Process Clause of the Fourteenth Amendment.

58.) By denying Plaintiff the ability to receive treatment in the form of the administration
of DAAs, despite them being the community standard of care, and in choosing a course of
monitoring over treatment, defendants are consciously disregarding the known risks of Plaintiff's
serious medical needs which constitutes a conscious disregard and deliberate indifference in
violation of the Eighth Amendment.

59.) The actions of Defendants Liberty and Clinton in failing to be in compliance with the
Clinical guidelines set forth by the Federal Bureau of Prisons constitutes a conscious disregard and
deliberate indifference to Plaintiff's serious medical needs in violation of the Eight Amendment

and the Due Process Clause of the Fourteenth Amendment.

RELIEF REQUESTED
WHEREFORE, Plaintiff requests that the court grant the following relief:
A. Issue a declaratory judgment stating that:
1. Defendants Liberty and Clinton’s failure to provide adequate medical care in the form
of DAAs for the Plaintiff violated the Plaintiff's rights under the Eight Amendment to the United

States,

11
Case 1:19-cv-00081-NT Document1 Filed 02/21/19 Page12o0f13 PagelD #: 12

2.) The customs, practices, and polices as carried out by Defendants Liberty and Clinton
are inconsistent with the Federal Bureau of Prisons clinical guidelines for the treatment and
management of HCV, and are inconsistent with the standards of community care, which violated
the Plaintiff's right under the Eight Amendment and the Due Process Clause of the Fourteenth
Amendment to the United States.

B.) Issue an Injunction ordering Defendants Clinton and Liberty, or their agents to:

1.) Immediately conduct the necessary lab testing necessary to determine Plaintiff's HCV
RNA viral load and genotype.

2,) Immediately begin treating Plaintiff HCV with the DAAs specific to his genotype.

3.) Carry out without delay the on-going treatment directed by such medical practitioners
with respects to the recommended course of action associated with DAAs.

C.) Grant such other relief as it may appear that plaintiff is entitled.

Dated: February 18, 2019
Respectfully my

Mathiew Loisel
MDOC #66129
Maine State Prison
807 Cushing Road
Warren, Me 04864

VERIFICATION
I have read the forgoing complaint and hereby verify that the matters alleged therein true,
except as to matters alleged on information and belief, and, as to those, I believe then to be true. I

certify under penalty that the foregoing is true and correct.

12
Case 1:19-cv-00081-NT Document1 Filed 02/21/19 Page130f13 PagelD#: 13

Executed at Warren, Maine on February 18, 2019.

 

w

i

Mf by
Loisel

13
